

115 S648 IS: Computer Science Career Education Act of 2017
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 648IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mrs. Gillibrand (for herself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a grant program to promote the development of career education programs in computer
			 science in secondary and postsecondary education. 
	
 1.Short titleThis Act may be cited as the Computer Science Career Education Act of 2017.
 2.DefinitionsIn this Act: (1)Eligible partnershipThe term eligible partnership means a consortium between or among at least 1 local educational agency, at least 1 institution of higher education, and representatives of the community, including nonprofit organizations, local or regional employers (including State agencies) with a documented workforce need in the computer science sector, workforce investment boards or other entities providing employment services, regional economic development organizations, industry associations, representatives of labor organizations, or central labor coalitions, where appropriate, and parents and students.
 (2)Institution of higher educationThe term institution of higher education means— (A)an institution of higher education as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or
 (B)a postsecondary vocational institution as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).
 (3)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)SecretaryThe term Secretary means the Secretary of Education. (5)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			3.Establishment of grant program
 (a)In generalFrom the amounts appropriated to carry out this section, the Secretary shall award grants, on a competitive basis, to eligible partnerships to enable such partnerships to develop and operate a 4- or 6-year computer science career education program.
			(b)Application
 (1)In generalEach eligible partnership that desires to receive a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsEach application submitted under paragraph (1) shall— (A)describe the eligible partners and partnership, the roles and responsibilities of each partner, and a demonstration of each partner’s ability to support the proposed program;
 (B)describe how the eligible partnership will implement a computer science career education program, as described in subsection (c);
 (C)ensure funding under the grant program is spent in a coordinated manner with other local resources;
 (D)describe the State or local workforce shortages, as determined by the relevant State agency in charge of workforce data, in the computer science sector;
 (E)make information, including career guidance and advisement resources, available about the program; (F)ensure nonduplication of the partnership's development of computer science career education programs;
 (G)ensure equitable access to the program; and (H)demonstrate alignment of the partnership's computer science career education program to the State, regional, or local computer science sector.
 (c)Content of computer science career education programAn eligible partnership that receives a grant under this Act shall use the grant funds to develop and operate a 4- or 6-year computer science career education program that—
 (1)includes the development of a computer science program for both secondary education and postsecondary education that—
 (A)is aligned with rigorous computer science standards for kindergarten through grade 12 computer science education;
 (B)links secondary schools and institutions of higher education through nonduplicative sequences of courses in computer science career fields, including the investigation of opportunities for secondary students to earn postsecondary credit while enrolled in secondary school, such as through credit transfer agreements including dual enrollment;
 (C)uses, if appropriate and available, experiential or work-based learning in collaboration with local or regional employers;
 (D)uses educational technology and distance learning, as appropriate, to involve all of the partners in the eligible partnership more fully in the development and operation of the program;
 (E)aligns with the skill needs of industries in the State or region; and (F)creates innovative opportunities for students that lead to student attainment of industry-recognized credentials;
 (2)includes professional development for teachers that— (A)is designed to prepare teachers to teach the fundamental concepts of computer science using effective teaching methods for all students;
 (B)provides for joint training for teachers in the eligible partnership, including between secondary and postsecondary teachers and core academic teachers and career and technical education teachers at both the secondary level and postsecondary level;
 (C)is designed to ensure that teachers and administrators are aware of current career pathways and the needs and expectations of business and industry;
 (D)focuses on training postsecondary and secondary education faculty in the use of contextual and applied curricula and instruction; and
 (E)if needed, ensures secondary school teachers are qualified to teach postsecondary courses in the secondary school according to articulation agreements;
 (3)includes career and academic counseling for the students that— (A)provides information to students regarding available computer science career education programs;
 (B)supports student progress in completing computer science career education programs; (C)provides labor market information on local, State, regional, and national computer science employment opportunities, such as occupation demand, education requirements, and expected compensation; and
 (D)tracks student placement in appropriate employment, or transfer to an institution of higher education; and
 (4)provides equal access to the full range of career education programs, to individuals who are members of underrepresented groups and special populations, including the development of program services appropriate to the needs of special populations.
 (d)Additional authorized activitiesAn eligible partnership that receives a grant under this Act may use the grant funds to— (1)provide for the acquisition of computer equipment, software, and software licenses to directly develop and support a computer science program;
 (2)acquire technical assistance from State or local entities that have designed, established, and operated career education programs that have effectively used educational technology and distance learning in the delivery of curricula and services and in the articulation process; and
 (3)establish articulation agreements with institutions of higher education, and cooperative agreements with labor organizations, or business located inside or outside the State and served by the eligible partnership, especially with regard to using distance learning and educational technology to provide for the delivery of services and programs.